Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yangzhou Du on 02/04/2021.
In the claims, amend the claims as indicated below:
	1. (Currently amended) A system, comprising: a non-transitory computer-readable storage medium storing executable instructions for determining parent-child relationships; and at least one processor in communication with the non-transitory computer-readable storage medium, when executing the executable instructions, the at least one processor is directed to: 
obtain a first location name of a first point of interest (POI);
perform a word segmentation operation on the first location name to obtain a plurality of portions of the first location name;
determine a first portion from the plurality of portions by comparing to a first portion name database, the first portion indicating that the first POI is a child POI; 
, wherein to determine the second POI, the at least one processor is further directed to:
	obtain coordinates of the first POI; 
determine a first set of POls that include all POls within a preset range of the coordinates of the first POI; 
determine a second set of POls from the first set of POls, the second set of POls including only parent POls; and 
determine that the second POI is parent POI of the first POI by comparing the second portion of the first location name with each POI in the second set of POIs, wherein to compare the second portion of the first location name with each POI in the second set of POIs, the at least one processor is further directed to:
determine a similarity between the second portion of the first location name and each POI in the second set of POIs; and 
determine whether the similarity between the second portion of the first location name and each POI in the second set of POls is equal to or higher than a first threshold.

3. (Cancelled).
4. (Cancelled).
10. (Currently amended) A method for improving an online to offline service, the method comprising: 
obtaining a first location name of a first point of interest (POI); 
name to obtain a plurality of portions of the first location name;
determining a first portion from the plurality of portions by comparing to a first portion name database, the first portion indicating that the first POI is a child POI;
 determining a second POI based on a second portion of the first location name, the second POI is-being a parent POI of the first POI, wherein the determining the second POI further comprising:
	obtaining coordinates of the first POI; 
determining a first set of POls that include all POls within a preset range of the coordinates of the first POI; 
determining a second set of POls from the first set of POls, the second set of POls including only parent POls; and 
determining that the second POI is parent POI of the first POI by comparing the second portion of the first location name with each POI in the second set of POIs, wherein to compare the second portion of the first location name with each POI in the second set of POIs, the method further comprising:
determining a similarity between the second portion of the first location name and each POI in the second set of POIs; and 
determining whether the similarity between the second portion of the first location name and each POI in the second set of POls is equal to or higher than a first threshold.
12. (Cancelled).
13. (Cancelled).

obtain a first location name of a first point of interest (POI); 
perform a word segmentation operation on the first location name to obtain a plurality of portions of the first location name; 
determine a first portion from the plurality of portions by comparing to a first portion name database, the first portion indicating that the first POI is a child POI; 
determine a second POI based on a second portion of the first location name and that, the second POI is-being a parent POI of the first POI, wherein to determine the second POI, the set of instructions further directs the at least one processor to:
	obtain coordinates of the first POI; 
determine a first set of POls that include all POls within a preset range of the coordinates of the first POI; 
determine a second set of POls from the first set of POls, the second set of POls including only parent POls; and 
determine that the second POI is parent POI of the first POI by comparing the second portion of the first location name with each POI in the second set of POIs, wherein to compare the second portion of the first location name with each POI in the second set of POIs, the set of instructions further directs the at least one processor to:
determine a similarity between the second portion of the first location name and each POI in the second set of POIs; and 
determine whether the similarity between the second portion of the first location name and each POI in the second set of POls is equal to or higher than a first threshold.

Allowable Subject Matter
Claims 1-2, 5-11, 14-19 are allowed (claims 3-4, 12 and 13 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“determine that the second POI is parent POI of the first POI by comparing
the second portion of the first location name with each POI in the second set of POIs, wherein to compare the second portion of the first location name with each POI in the second set of POIs, the at least one processor is further directed to:
determine a similarity between the second portion of the first location name and each POI in the second set of POIs; and 
determine whether the similarity between the second portion of the first location name and each POI in the second set of POls is equal to or higher than a first threshold”.
The closest prior art (Agrawal et al: US 2019/0052995 A1) discloses similar features of determining the POI name utilizing coordinate range and POI name (par. 0062). However, Agrawal et al do not explicitly teach: 
determine that the second POI is parent POI of the first POI by comparing the second portion of the first location name with each POI in the second set of POIs, wherein to compare the second portion of the first location name with each POI in the second set of POIs, the at least one processor is further directed to:
determine a similarity between the second portion of the first location name and each POI in the second set of POIs; and 
determine whether the similarity between the second portion of the first location name and each POI in the second set of POls is equal to or higher than a first threshold”.

Another close prior art, Letz et al (US 2016/0234648 A1), discloses similar features of determining relationship between POIs and their respective locations (par. 0053). However, Letz et al do not explicitly teach:
“determine that the second POI is parent POI of the first POI by comparing the second portion of the first location name with each POI in the second set of POIs, wherein to compare the second portion of the first location name with each POI in the second set of POIs, the at least one processor is further directed to:
determine a similarity between the second portion of the first location name and each POI in the second set of POIs; and 
determine whether the similarity between the second portion of the first location name and each POI in the second set of POls is equal to or higher than a first threshold”.

“determine that the second POI is parent POI of the first POI by comparing the second portion of the first location name with each POI in the second set of POIs, wherein to compare the second portion of the first location name with each POI in the second set of POIs, the at least one processor is further directed to:
determine a similarity between the second portion of the first location name and each POI in the second set of POIs; and 
determine whether the similarity between the second portion of the first location name and each POI in the second set of POls is equal to or higher than a first threshold”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 10 and 19 are allowed for similar reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165